DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record determined from an Examiner’s search is Yamaguchi (U.S. Patent Publication No. 20170046842 A1).  As cited in prior actions, Yamaguchi discloses a stereoscopic endoscope camera capable of determining objects of interest in an imaged medical/surgical scene.  A superimposed image is selectively displayed over a medical image such that a position of the superimposed image does not cover/overlap objects of interest.  A display may be switched from 2D to 3D mode, and upon receiving a switching command, display mode information is provided to control zoom, superimposed image position, etc.
Yoshida et al. (U.S. Patent Publication No. 20090273663 A1) discloses analyzing a subject image with respect to a photometric area so as to calculate exposure information for automatic exposure control.  A photometric area specification is performed for any one monocular image, wherein an area is reflected on a same corresponding area of a subject in another image.
Pan (U.S. Patent Publication No. 20110012998 A1) discloses a stereoscopic imaging system wherein imaging conditions and a given evaluation region in an image are adjusted based on a detected amount of parallax between a first viewpoint image and a second viewpoint image.  When in a 3D mode, an amount of parallax is detected, and center coordinates of an autofocus evaluation area may be calculated so as to shift the area correspondingly.    

Thus, Applicant’s amendments and arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language. Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Examiner, Art Unit 2486